Case 1:17-cv-00844-WJM-SKC Document 196-3 Filed 11/26/19 USDC Colorado Page 1 of 3




                     EXHIBIT
                                     C
Case 1:17-cv-00844-WJM-SKC Document 196-3 Filed 11/26/19 USDC Colorado Page 2 of 3



     From:             Nick Opp
     To:               Jonathan L. Stone
     Cc:               Nicholas Thompson
     Subject:          Re: Fresquez v. BNSF RR Co.
     Date:             Tuesday, November 26, 2019 10:57:35 AM


     I apologize because snow storm our office is closed today. I will talk with Jeff and see
     if we can get it to you tomorrow, but can not guarantee. Thanks


     Nick Opp



     Powered by Cricket Wireless


     -------- Original message --------
     From: "Jonathan L. Stone" <jstone@moodyrrlaw.com>
     Date: 11/26/19 8:13 AM (GMT-07:00)
     To: Nick Opp <nick@oppandcompany.com>
     Cc: Nicholas Thompson <nthompson@moodyrrlaw.com>
     Subject: Fresquez v. BNSF RR Co.

     Mr. Opp,

     I apologize for the delay in responding. We had a mix up on our end as to due dates. Below is the
     guidance the court has provided us in calculating the prejudgment interest. I hope this makes sense
     to you!

     “One method of calculating prejudgment interest here, with the aid of a computerized spreadsheet,
     is to calculate the future value of each payment (i.e., the amount that Mr. Fresquez would have been
     paid bi-weekly) from the date each payment would have been owing to Mr. Fresquez to the date of
     judgment and then subtract the original value of each payment. By calculating the future value of a
     payment and then subtracting the original value of that payment, one is left with only the interest
     component. The sum of the interest components from each of the foregoing calculations is the total
     prejudgment interest amount.

     Stated differently:

     [SIGMA] Pmt[1][(1+i)<n>-1] + Pmt[2][(1+i)<n-1>-1] + Pmt[3][(1+i)<n-2>-1] + . . .

     Pmt = Amount Mr. Fresquez would have been paid (i.e., bi-weekly)

     i = Interest Rate Per Period

     n = Number of Compounding Periods”
Case 1:17-cv-00844-WJM-SKC Document 196-3 Filed 11/26/19 USDC Colorado Page 3 of 3



     Is it possible to get us these updated calculations today? We are under a time crunch. Thank you
     very much for all you have done in this matter.

     Jonathan L. Stone, Esquire
     The Moody Law Firm, Inc.
     500 Crawford Street, Suite 200
     Portsmouth, VA 23704
     Telephone: (757) 393-4093
     Facismile: (757) 397-7257
     jstone@moodyrrlaw.com




     Information contained in this e-mail message and any attachment(s) is intended for the exclusive use
     of the addressee(s) and may contain confidential or privileged information. If you are not the
     intended recipient, please immediately notify Jonathan Stone at The Moody Law Firm, Inc. at 757-
     393-4093 and destroy all copies of this correspondence, as well as any attachment(s).
